Citation Nr: 0607948	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to entitlement to Department of Veterans 
Affairs (VA) benefits.


INTRODUCTION

The appellant had active military service from April 1975 to 
September 1979 and from February 1981 to February 2000.  He 
received a dishonorable discharge in February 2000. 

In connection with his claims for compensation, an 
administrative decision was made by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville in 
September 2002 regarding the appellant's entitlement to 
benefits.  His periods of service from April 1975 to 
September 1979 and from February 1981 to November 20, 1988, 
were considered honorable, and he is eligible for benefits 
based on those periods of service. Due to the character of 
his discharge, the RO determined that he is not eligible for 
benefits based on his period of service from November 21, 
1988, to February 18, 2000.  He has appealed that 
determination.


FINDINGS OF FACT

1.  With his reenlistment into service, the appellant's 
initial obligated period of service was from February 1981 to 
February 1985.  He reenlisted in November 1984 for another 
four years, until November 20, 1988.  He reenlisted in 
September 1988 for four years, and then again in July 1992 
for four years, through July 1996.  He was retained in 
service until February 2000 based on his confinement.

2. The appellant received a dishonorable discharge in 
February 2000 based on court-martial sentence.

3. During the appellant's final period of service (July 1992 
to July 1996), he was charged with and pleaded guilty to 
charges of sodomy and indecent acts with a child under age 
sixteen based on acts that occurred on diverse occasions 
between on or about February 18, 1992, and July 11, 1995.  He 
was sentenced to six years confinement.

4.  Since the appellant's misconduct began in February 1992, 
the period of service from November 1988 to July 1992 is 
considered dishonorable for VA purposes.

5. There is no evidence showing that the appellant was insane 
at the time of the offenses that resulted in his court-
martial and dishonorable discharge. 


CONCLUSION OF LAW

The appellant's dishonorable discharge from service is a bar 
to VA benefits based on the periods of service between 
November 21, 1988 and February 18, 2000.  38 U.S.C.A. §§ 
101(2), 5103A, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 
3.354 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable. 38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12. A discharge under honorable 
conditions is binding on the VA as to the character of 
discharge. 38 C.F.R. § 3.12(a).

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release. 38 C.F.R. § 
3.12(b). Benefits are not payable where the claimant was 
discharged or released by reason of the sentence of a general 
court-martial. 38 C.F.R. § 3.12(c)(2); see also 38 U.S.C.A. § 
5303.

The appellant's first period of active duty was from April 
1975 to September 1979.   With his reenlistment into service, 
the appellant's initial obligated period of service was from 
February 1981 to February 1985.  However, he reenlisted in 
November 1984 for another four years, until November 20, 
1988.  He reenlisted in September 1988 for four years, until 
August 31, 1992.  He again reenlisted in July 1992 for four 
years, through July 27, 1996.  He was retained in service 
until February 2000 based on his confinement.  His discharge 
in February 2000 was dishonorable.  The initial issue 
addressed by the RO was whether the appellant's entire period 
of active service must be viewed as one, unbroken period for 
purposes of determining the character of his discharge, or 
whether any enlistment periods can be viewed separately.

A discharge to reenlist is a conditional discharge if (1) it 
was issued during World War I or II, the Korean Conflict, or 
the Vietnam Era, prior to the date the person was eligible 
for discharge under the point or length of service system, or 
under any other criteria in effect, or (2) it was issued 
during peacetime service prior to the date the person was 
eligible for an unconditional discharge. 38 C.F.R. § 3.13(a); 
see also 38 U.S.C.A. § 101(18).  Except as provided in 38 
C.F.R. § 3.13(c), the entire period of service constitutes 
one period of service and entitlement will be determined by 
the character of the final termination of such period of 
service. 38 C.F.R. § 3.13(b).

Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval, or air service when (1) the person served in the 
active military, naval, or air service for the period of time 
the person was obligated to serve at the time of entry into 
service; (2) the person was not discharged or released from 
such period at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (3) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment. 
38 C.F.R. § 3.13(c).

In the present case, it appears that the RO was correct in 
determining that the appellant's discharge from each period 
of service between February 5, 1981, and November 20, 1988, 
constituted "conditional" discharges.  In each case, the 
appellant completed the original period of enlistment he was 
obligated for and was not discharged because he reenlisted 
before each obligated period ended.  Thus, the appellant's 
period of service from 1981 to 2000 is not viewed, for VA 
purposes, as one, single period, and the character of the 
final termination of service does not render him ineligible 
for benefits based on disease or injury incurred during the 
prior periods of service. 38 U.S.C.A. § 101(18); 38 C.F.R. § 
3.13.

The regulations clearly state that discharge by reason of 
sentence of a general court-martial, which is the case here, 
is a bar to benefits unless the appellant was insane at the 
time he committed the offenses. There are no other exceptions 
to this particular rule. In other words, since the appellant 
did not receive a bad conduct discharge due to persistent and 
willful misconduct, the provisions of 38 C.F.R. § 3.12(d)(4) 
are not those on which the bar to benefits is based.

With the dishonorable discharge from the period of service 
from July 1992 to February 2000, it is clear that benefits 
are not payable based on that period of service unless it is 
found that the appellant was insane.  This is discussed in 
more detail below.  The pertinent question in this case is 
the status of the period of service from November 21, 1988 to 
July 1992.  

The appellant's offenses were a very serious matter. It must 
be pointed out that he was found guilty of more than one 
instance of sexual misconduct with a child under the age of 
sixteen (his daughter). The military records showed that he 
was found guilty of sexual misconduct that occurred on 
"divers" occasions between on or about February 18, 1992, 
and July 11, 1995.  The appellant argues now that there is no 
evidence the misconduct actually began in February 1992, and 
he argues it did not.  That was clearly a matter for 
determination during his court-martial, and he was found 
guilty of offenses beginning on or about February 18, 1992.  
That date falls during his obligated period of service that 
began on November 21, 1988, and the offenses apparently 
continued, according to the court-martial findings, until 
July 1995, which fell during his final period of obligated 
service.  In other words, the offenses leading to the 
dishonorable discharge began during the period of enlistment 
between November 21, 1988 and July 1992, and continued into 
the period of enlistment between July 1992 and July 1996. 
These offenses reflect willful and persistent misconduct, 
which would have precluded his discharge in July 1992, under 
conditions other than dishonorable.  Despite the fact that 
this was a conditional discharge to accept reenlistment, he 
would not have been eligible for a qualifying discharge at 
that time because of the nature of the misconduct which had 
already begun during that time period.

There is no evidence of record that the appellant was insane 
at the time he committed the crimes noted above, and it has 
not been contended that he was insane when these criminal 
acts were committed. An insane person is one who, while not 
mentally defective or constitutionally psychopathetic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior, or who 
interferes with the piece of society, or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs, as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides. 38 
C.F.R. § 3.354(a).  See also VAOPGCPREC 20-97 (holding that 
the term "constitutionally psychopathetic" was synonymous 
with psychopathetic personality (antisocial personality 
disorder).  Consulting various well-accepted legal authority, 
General Counsel also noted that the term insanity was more or 
less synonymous with "psychosis." VAOPGCPREC 20-97.  Although 
the appellant was diagnosed with various mental disorders 
after the court-martial (obsessive compulsive disorder, 
pedophilia, sexual masochism, etc.), the service medical 
records contain no finding or diagnosis of insanity, or 
clinical evidence demonstrating the inability to distinguish 
right from wrong.  The burden is on the appellant to submit 
competent medical evidence that he was insane at the time of 
his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 
(1995).

For the reasons stated above, the Board finds that the 
appellant's dishonorable discharge is a bar for benefits 
based on his periods of service between November 21, 1988, 
and February 18, 2000. Consequently, the appellant has no 
legal entitlement to VA benefits based on disease or injury 
incurred between those dates, and his claim must be denied as 
a matter of law. 38 C.F.R. § 3.12(d); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). As the law is dispositive 
of the instant case, the benefit of the doubt rule is not for 
application.

With respect to VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits, those duties were 
satisfied in this case.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  A July 2001 
letter informed the appellant that VA would make a decision 
about the character of his military service and his 
eligibility for VA benefits.  He was provided the pertinent 
regulations at that time and advised to submit information 
that would tend to support his claim (such as the events that 
led to his discharge, etc.).  He was advised of VA's duty to 
help develop the claim, such as obtaining his military 
records or any other evidence he identified.  VA did obtain 
his service personnel records, including the facts and 
circumstances leading to his discharge.  VA also contacted 
the National Personnel Records Center to obtain information 
on the appellant's various obligated periods of service and 
reenlistments.  This is the only type of evidence relevant to 
the issue at hand, and there is no indication of any 
outstanding evidence that is needed before deciding the 
claim.


ORDER

The character of the appellant's service from November 21, 
1988 to February 18, 2000, is a bar to entitlement to 
Department of Veterans Affairs (VA) benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


